Opinion issued February 17, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00026-CR
                            ———————————
                  IN RE CHRISTOPHER M. JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Christopher M. Jones, has filed a petition for writ of mandamus and

an amended petition for writ of mandamus complaining of the trial court’s failure to

rule on his application for writ of habeas corpus.1




1
      The underlying case is State of Texas v. Christopher Michael Jones, cause number
      20-CR-2584, pending in the 122nd District Court of Galveston County, Texas, the
      Honorable John A. Ellisor, Jr. presiding.
      Although a trial court has a ministerial duty to consider and rule on properly-

filed and pending motions or other requests for relief, a relator seeking mandamus

relief must establish that the trial court “(1) had a legal duty to rule on the motion;

(2) was asked to rule on the motion; and (3) failed or refused to rule on the motion

within a reasonable time.” In re Pete, 589 S.W.3d 320, 321 (Tex. App.—Houston

[14th Dist.] 2019, orig. proceeding). Relator has failed to meet this burden because

he has failed to present a record sufficient for this Court to determine whether he is

entitled to mandamus review. See id. To show that his application for habeas relief

was properly filed and pending in the trial court, relator had to present a record or

appendix containing a file-stamped copy of the application for writ of habeas corpus.

See id. In the absence of a sufficient appendix or record, this Court is unable to

evaluate the merits of relator’s arguments. See In re Richmond, No. 01-21-00717-

CR, 2022 WL 120138, at *1 (Tex. App.—Houston [1st Dist.] Jan. 13, 2022, orig.

proceeding) (mem. op.).

      Accordingly, the petition and amended petition are denied. See TEX. R. APP.

P. 52.8. All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2